Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                            Reasons For Allowance

Claim 1 is allowed based on the Interview conducted 1-18-2022 in which the claimed combination, of “… determine multiple first imaging modes for aerial photographing the first aerial photography image based on each of the segmented multiple areas… obtain information of each of multiple path shapes..”

     Claims 2-17 are allowed for  the reason the prior art does not teach in claimed combination, “…  determining multiple first imaging modes for aerial photographing the first aerial photography image based on each of the segmented multiple area… obtaining information of each multiple path shapes…”

     Claim 18 is allowed for  the reason the prior art does not teach in claimed combination, “… determining multiple first imaging modes for aerial photographing the first aerial photography image baaed on each of the segmented multiple areas.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664